DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
FIG. 1 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference 173 in ¶ [0057] of specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
Line 3 of ¶ [0092] of specification discloses that “When the ratio of d9:d19 is less than 1:0.25 (e.g., the ratio d9:d19 is 1:0.2)” However, the ratio of 1:0.2 is more than 1:0.25.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae et al. (US PG-Pub No.: 2017/0331021 A1, hereinafter, “Chae”).
Regarding claim 1, Chae discloses a semiconductor device comprising (see Chae, FIGs. 2 and 1B, with FIG. 1B being cross-sectional view):

a plurality of first connection electrodes (200b, ¶ [0101]) configured to electrically connect the plurality of first light-emitting portions (112 under 200b, FIG. 1B);
a plurality of second connection electrodes (200a, ¶ [0101]) configured to electrically connect the plurality of second light-emitting portions (112 under 200a, FIG. 1B);
a first pad (150 under 200b, FIG. 1B) disposed on the plurality of first light-emitting portions (112 under 200b); and
a second pad (150 under 200a, FIG. 1B) disposed on the plurality of second light-emitting portions (112 under 200a),
wherein the first pad (150 under 200b) comprises a plurality of 1-2 pads (220 between 200b, FIG. 2) extending toward the second pad (150 under 200a),
the second pad (150 under 200a) comprises a plurality of 2-2 pads (220 between 200a, FIG. 2) extending toward the first pad (150 under 200b),
each of the plurality of first connection electrodes (200b) comprises a region on a plane between the plurality of 1-2 pads (220 between 200b), and
each of the plurality of second connection electrodes (200a) comprises a region on a plane between the plurality of 2-2 pads (220 between 200b, FIG. 2).

claim 8, Chae discloses the semiconductor device of claim 1, wherein the number of the plurality of first light-emitting portions (to meet this limitation, four 112 under 200b) is greater than the number of the plurality of second light-emitting portions (three 112 under 200a), and a ratio between an area of the first light-emitting portion and an area of the second light-emitting portion is in a range of 1:0.8 to 1:1.2 (each 112 under 220b is the same size as 112 under 200a, FIG. 2).

Regarding claim 11, Chae discloses a semiconductor device (see Chae, FIGs. 1A and 1B, with FIG. 1B being cross-sectional view) comprising:
a light-emitting structure (112, ¶ [0102]) including a plurality of first light-emitting portions (112 under 200b, FIGs. 1A and 1B) disposed at a side (left side) and a plurality of second light-emitting portions (112 under 200a, FIGs. 1A and 1B) disposed at another side (right side);
a plurality of first connection electrodes (three 200b, ¶ [0101]) configured to electrically connect the plurality of first light-emitting portions (112 under 200b, FIGs. 1A and 1B);
a plurality of second connection electrodes (three 200a, ¶ [0101]) configured to electrically connect the plurality of second light-emitting portions (112 under 200a, FIGs. 1A and 1B);
a first pad (the fourth 220b, FIG. 1A) disposed on the plurality of first light-emitting portions (112 under 200b); and
a second pad (the fourth 200a, FIG. 1A) disposed on the plurality of second light-emitting portions (112 under 200a),

wherein the second pad (the fourth 200a) does not overlap the plurality of second connection electrodes (three 200a) in the thickness direction (FIG. 1A).

Regarding claim 12, Chae discloses the semiconductor device of claim 11, wherein the plurality of first light-emitting portions (112 under 200b) is spaced apart from each other in a first direction (up-down, FIG. 1A), wherein the plurality of second light-emitting portions (112 under 200a) is spaced apart from each other in the first direction (up-down), and wherein the plurality of first light-emitting portions (112 under 200b) is spaced apart from the plurality of second light-emitting portions (112 under 200a) in a second direction (left-right) perpendicular to the first direction (up-down, FIG. 1A).

Allowable Subject Matter
Claims 2-7, 9-10, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 2, in particular, the first pad does not overlap the plurality of first connection electrodes in a thickness direction of the light-emitting structure, and the 
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 9, in particular, a third connection electrode configured to electrically connect one of the plurality of first light-emitting portions and one of the plurality of second light-emitting portions; and a fourth connection electrode configured to electrically connect the second pad and the plurality of second light-emitting portions.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 13, in particular the first pad includes a 1-1 pad extending in the first direction and disposed on the plurality of first light-emitting portions, and a 1-2 pad extending toward the second pad. Claims 14-20 depend upon claim 13.

Conclusion
The following prior art made of record, not relied upon for rejection, but is considered pertinent to applicant's disclosure:
US PG-Pub No: 2017/0229482 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIA L CROSS/Examiner, Art Unit 2892